       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 1 of 11



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   ANNA T. FERRARI, SBN 261579
     Deputy Attorneys General
 6     1300 I Street, Suite 125
       P.O. Box 944255
 7     Sacramento, CA 94244-2550
       Telephone: (415) 510-3779
 8     Fax: (916) 324-8835
       E-mail: Anna.Ferrari@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10

11                             IN THE UNITED STATES DISTRICT COURT

12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
     STATE OF CALIFORNIA by and through                        3:18-cv-01865
16   Attorney General Xavier Becerra;
     COUNTY OF LOS ANGELES; CITY OF                       STIPULATION AND [PROPOSED]
17   LOS ANGELES; CITY OF FREMONT;                        ORDER FOR LEAVE TO CONDUCT
     CITY OF LONG BEACH; CITY OF                          TRIAL DEPOSITION OF EXPERT
18   OAKLAND; CITY OF STOCKTON,                           WITNESS PAMELA KARLAN;
                                                          DECLARATION OF ANNA T.
19                                            Plaintiffs, FERRARI; DECLARATION OF
                                                          PAMELA S. KARLAN
20                  v.
                                                               Dept:         3
21                                                             Judge:        The Honorable Richard G.
     WILBUR L. ROSS, JR., in his official                                    Seeborg
22   capacity as Secretary of the U.S.                         Trial Date:   January 7, 2019
     Department of Commerce; U.S.                              Action Filed: March 26, 2018
23   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
24   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
25
                                            Defendants.
26

27

28
                                                           1
             Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 2 of 11



 1                                                             Case No. 5:18-cv-02279
     CITY OF SAN JOSE, a municipal
 2   corporation; and BLACK ALLIANCE FOR
     JUST IMMIGRATION, a California Non-
 3   Profit Corporation,
 4                                           Plaintiffs,
 5                 v.
 6
     WILBUR L. ROSS, JR., in his official
 7   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
 8   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
 9   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU,
10
                                           Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
            Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 3 of 11



 1              STIPULATION FOR LEAVE TO CONDUCT TRIAL DEPOSITION OF EXPERT
                                 WITNESS PAMELA KARLAN
 2

 3         Plaintiffs, Plaintiff-in-Intervention, and Defendants in the cases of California et al. v. Ross
 4   et al., 18-cv-1865 and San Jose et al. v. Ross et al., 18-cv-2279, hereby stipulate as follows:
 5              1.      The parties seek an order pursuant to Civil Local Rule 6-2 to conduct a de bene
 6   esse deposition of the Plaintiffs’ expert witness, Professor Pamela Karlan, and to modify the
 7   discovery deadline as needed in order to do so, in light of Professor Karlan’s unavailability to
 8   appear during trial.
 9              2.      Professor Karlan is the Kenneth and Harle Montgomery Professor of Public
10   Interest Law at Stanford Law School and has offered expert testimony on behalf of Plaintiffs
11   regarding whether the addition of a citizenship question to the decennial census would assist the
12   Department of Justice in enforcing section 2 of the Voting Rights Act. Declaration of Pamela S.
13   Karlan (“Karlan Decl.”) ¶¶ 1-3.
14              3.      Professor Karlan has submitted an expert report on behalf of Plaintiffs that was
15   timely disclosed to Defendants on September 19, 2018. Declaration of Anna Ferrari (“Ferrari
16   Decl.”) ¶ 2. Defendants deposed Professor Karlan on October 25, 2018, in Palo Alto, California.
17   Id. ¶ 3.
18              4.      For the first three months of 2019, Professor Karlan will be traveling abroad to
19   satisfy a professional commitment associated with her teaching duties, thereby rendering her
20   unavailable to appear at trial in San Francisco. 1 Karlan Decl. ¶¶ 4-6.
21         1
             Federal courts have determined that travel by a local witness to a location beyond 100
     miles from the trial site can render that witness unavailable for trial within the meaning of Federal
22   Rule of Civil Procedure 32(a)(4)(B) (“A party may use for any purpose the deposition of a
     witness, whether or not a party, if the court finds: . . . that the witness is more than 100 miles from
23   the place of hearing or trial or is outside the United States, unless it appears that the witness’s
     absence was procured by the party offering the deposition. . . . .”). See, e.g., Torres v.
24   Transguard Ins. Co. of Am. Inc., No. CV-13-01578-PHX-ROS, 2015 WL 12632029, *5 (D. Ariz.
     June 26, 2015) (permitting trial deposition of eyewitness who, although within the court’s
25   subpoena power, planned to be more than 100 miles from the trial site during trial); MMG Ins.
     Co. v. Samsung Electronics America, Inc., 293 F.R.D. 58, 67 (D.N.H. 2013) (permitting use of
26   deposition at trial because witness’s vacation plans more than 100 miles from trial site rendered
     him unavailable under Rule 32); Branning v. Wayne County, No. 3:15-cv-1936, 2018 WL
27   1998312, *2 (permitting use of deposition at trial of a local witness who had international travel
     plans during trial).
28
                                                               3
                 Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 4 of 11



 1          5.         Professor Karlan’s commitment to teach this course predates this action, and no

 2   party or party’s counsel procured her absence during trial. Karlan Decl. ¶¶ 7-8. Professor Karlan

 3   has been a faculty member at this program for several years before this action was filed. Id.

 4          6.         The parties and Professor Karlan have preliminarily agreed to conduct her trial

 5   deposition on December 18, 2018, in Washington, D.C., which will spare Defendants the expense

 6   and inconvenience of traveling to California for a further deposition. Ferrari Decl. ¶ 4.

 7          7.         The proposed deposition date would precede the final pretrial conference on

 8   January 3, 2019, ECF No. 79 at 2, and provide sufficient time in advance of trial for the parties to

 9   designate Professor Karlan’s testimony and interpose objections to such designations.

10          8.         Although a number of federal courts have determined that a de bene esse

11   deposition is not subject to the same timing limitations as a deposition for the purpose of

12   discovery, 2 in an abundance of caution, the parties hereby seek leave of court to re-open the

13   discovery period should the Court find it necessary to do so for this limited purpose. Professor
14   Karlan’s unavailability due to her teaching commitment abroad would provide good cause to do
15   so.
16         IT IS SO STIPULATED.
17

18

19

20

21

22

23

24          2
                De bene esse depositions “are used at trial in lieu of live testimony, and are not
     discovery tools,” Holen v. Jozic, No. C17-1147JLR, 2018 WL 5761775, *4, n. 4 (W.D. Wash.
25   Nov. 2, 2018). Accordingly, federal courts have determined that trial depositions need not be
     confined to the discovery period. See, e.g., Charles v. Wade, 665 F.2d 661, 664 (5th Cir. 1982)
26   (district court erred in denying trial deposition due to close of discovery period because “the
     requested deposition would not have been taken for purposes of discovery but as the testimony of
27   a witness unavailable for trial”); Spangler v. Sears, Roebuck and Co., 138 F.R.D. 122, 124 (S.D.
     Ind. 1991) (close of discovery “does not prevent a party from memorializing a witness’ testimony
28   in order to offer it at trial”); Estenfelder v. Gates Corp., 199 F.R.D. 351, 352-356 (D. Colo. 2001).
                                                              4
                Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 5 of 11



 1   Dated: November 30, 2018                 Respectfully submitted,

 2
                                                      XAVIER BECERRA
 3                                                    Attorney General of California
                                                      MARK R. BECKINGTON
 4                                                    ANTHONY R. HAKL
                                                      Supervising Deputy Attorneys General
 5                                                    GABRIELLE D. BOUTIN
                                                      TODD GRABARSKY
 6                                                    R. MATTHEW WISE
                                                      Deputy Attorneys General
 7

 8                                                    /s/ Anna T. Ferrari
                                                      ANNA T. FERRARI
 9                                                    Deputy Attorney General
                                                      Attorneys for Plaintiff State of California, by and
10                                                    through Attorney General Xavier Becerra
11
     Dated: November 30, 2018                        /s/ Charles L. Coleman _______
12                                                    CHARLES L. COLEMAN III, SBN 65496
                                                      DAVID I. HOLTZMAN
13
                                                      HOLLAND & KNIGHT LLP
14                                                    50 California Street, 28th Floor
                                                      San Francisco, CA 94111
15                                                    Telephone: (415) 743-6970
                                                      Fax: (415) 743-6910
16                                                    Email: charles.coleman@hklaw.com
                                                      Attorneys for Plaintiff County of Los Angeles
17

18   Dated: November 30, 2018                         MIKE FEUER
                                                      City Attorney for the City of Los Angeles
19
                                                     /s/ Valerie Flores
20                                                   VALERIE FLORES, SBN 138572
                                                     Managing Senior Assistant City Attorney
21                                                   200 North Main Street, 7th Floor, MS 140
                                                     Los Angeles, CA 90012
22                                                   Telephone: (213) 978-8130
                                                     Fax: (213) 978-8222
23                                                   Email: Valerie.Flores@lacity.org

24

25

26

27

28
                                                          5
            Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 6 of 11



 1
     Dated: November 30, 2018                        HARVEY LEVINE
 2                                                   City Attorney for the City of Fremont
 3                                                  /s/ Harvey Levine
                                                    SBN 61880
 4                                                  3300 Capitol Ave.
                                                    Fremont, CA 94538
 5                                                  Telephone: (510) 284-4030
                                                    Fax: (510) 284-4031
 6                                                  Email: hlevine@fremont.gov
 7
     Dated: November 30, 2018                        CHARLES PARKIN
 8                                                   City Attorney for the City of Long Beach
 9                                                  /s/ Michael J. Mais _______
                                                    MICHAEL K. MAIS, SBN 90444
10                                                  Assistant City Attorney
                                                    333 W. Ocean Blvd., 11th Floor
11                                                  Long Beach CA, 90802
                                                    Telephone: (562) 570-2200
12                                                  Fax: (562) 436-1579
                                                    Email: Michael.Mais@longbeach.gov
13

14   Dated: November 30, 2018                       BARBARA J. PARKER
                                                    City Attorney for the City of Oakland
15                                                  MARIA BEE
                                                    Chief Assistant City Attorney
16
                                                     /s/ Erin Bernstein _______
17                                                   ERIN BERNSTEIN, SBN 231539
                                                     Supervising Deputy City Attorney
18                                                   MALIA MCPHERSON
                                                     Deputy City Attorney
19                                                   City Hall, 6th Floor
                                                     1 Frank Ogawa Plaza
20                                                   Oakland, California 94612
                                                     Telephone: (510) 238-3601
21                                                   Fax: (510) 238-6500
                                                     Email: ebernstein@oaklandcityattorney.org
22

23   Dated: November 30, 2018                        JOHN LUEBBERKE
                                                     City Attorney for the City of Stockton
24
                                                    /s/ John Luebberke _
25                                                  SBN 164893
                                                    425 N. El Dorado Street, 2nd Floor
26                                                  Stockton, CA 95202
                                                    Telephone: (209) 937-8333
27                                                  Fax: (209) 937-8898
                                                    Email: John.Luebberke@stocktonca.gov
28
                                                         6
           Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 7 of 11



 1   Dated: November 30, 2018                         DANNIS WOLIVER KELLEY
                                                      SUE ANN SALMON EVANS
 2                                                    KEITH A. YEOMANS
 3
                                                      /s/ Keith A. Yeomans
 4                                                    KEITH A. YEOMANS
                                                      Attorneys for Plaintiff-Intervenor
 5                                                    Los Angeles Unified School District

 6
     Dated: November 30, 2018                  MANATT, PHELPS & PHILLIPS, LLP
 7                                             By: /s/ Andrew Case
                                               John F. Libby
 8                                             John W. McGuinness
                                               Emil Petrossian
 9
                                               Andrew Case (pro hac vice)
10                                             11355 West Olympic Boulevard
                                               Los Angeles, California 90064
11                                             Telephone: (310) 312-4000
                                               Facsimile: (310) 312-4224
12
                                               LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
13                                             UNDER LAW
                                               Kristen Clarke
14                                             Jon M. Greenbaum
                                               Ezra D. Rosenberg
15                                             Dorian L. Spence
                                               1401 New York Avenue NW, Suite 400
16                                             Washington, DC 20005
                                               Telephone: (202) 662-8600
17                                             Facsimile: (202) 783-0857
18                                             PUBLIC COUNSEL
                                               Mark Rosenbaum
19                                             610 South Ardmore Avenue
                                               Los Angeles, California 90005
20                                             Telephone: (213) 385-2977
                                               Facsimile: (213) 385-9089
21
                                               CITY OF SAN JOSE
22                                             Richard Doyle, City Attorney
                                               Nora Frimann, Assistant City Attorney
23                                             Office of the City Attorney
                                               200 East Santa Clara Street, 16th Floor
24                                             San José, California 95113-1905
                                               Telephone Number: (408) 535-1900
25                                             Facsimile Number: (408) 998-3131
                                               E-Mail: cao.main@sanjoseca.gov
26
                                               Attorneys for Plaintiffs
27                                             CITY OF SAN JOSE and BLACK ALLIANCE FOR
                                               JUST IMMIGRATION
28
                                                          7
            Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 8 of 11



 1
       Dated: November 30, 2018                   JOSEPH H. HUNT
 2                                                Assistant Attorney General
 3                                                BRETT A. SHUMATE
                                                  Deputy Assistant Attorney General
 4
                                                  CARLOTTA P. WELLS
 5                                                Assistant Branch Director
 6                                                /s/ Kate Bailey
                                                  KATE BAILEY
 7                                                STEPHEN EHRLICH
                                                  CAROL FEDERIGHI
 8                                                DANIEL HALAINEN
                                                  Trial Attorneys
 9                                                United States Department of Justice
                                                  Civil Division, Federal Programs Branch
10                                                1100 L Street NW
                                                  Washington, DC 20530
11                                                Phone: (202) 514-9230
                                                  Email: kate.bailey@usdoj.gov
12                                                Attorneys for Defendants
13

14
                    ATTESTATION REGARDING ELECTRONIC SIGNATURES
15
            I, Anna T. Ferrari, attest that all signatories listed, and on whose behalf the filing is
16
     submitted, concur in the filing’s content and have authorized the filing.
17

18
     Dated: December 3, 2018                                    /s/ Anna T. Ferrari
19

20

21

22

23

24

25

26

27

28
                                                           8
             Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 9 of 11



 1                                DECLARATION OF ANNA T. FERRARI

 2         I, Anna T. Ferrari, declare as follows:

 3           1.      I am a Deputy Attorney General with the California Department of Justice, duly

 4   licensed to practice law in the State of California. I am counsel of record in this action for the

 5   State of California. I make this declaration in support of the parties’ Stipulation for Leave to

 6   Conduct Trial Deposition of Pamela Karlan. I have personal knowledge of the facts stated herein

 7   and, if called upon to do so, could and would testify competently thereto.

 8           2.      Professor Karlan, Plaintiffs’ expert witness, has submitted an expert report in this

 9   action that was disclosed to Defendants on September 19, 2018.

10           3.      Defendants deposed Professor Karlan on October 25, 2018, in Palo Alto,

11   California.

12           4.      Prior to filing this stipulation, counsel for Plaintiffs and Defendants conferred and

13   agreed to conduct Professor Karlan’s trial deposition on December 18, 2018, in Washington,

14   D.C., should the Court grant leave to do so.

15           5.      The Court has granted one previous time modification in this case, extending the

16   close of expert discovery from October 11, 2018, to October 26, 2018.

17           6.      The request to reopen discovery for the purpose of conducting Professor Karlan’s

18   trial deposition would have no impact upon the scheduling of the case, including its January 7,

19   2019, trial date.

20         I declare under penalty of perjury under the laws of the United States of America that the

21   foregoing is true and correct. Executed on November 30, 2018 at San Francisco, California.

22
                                                                     _/s/ Anna T. Ferrari ___
23                                                                        Anna T. Ferrari
24

25

26

27

28
                                                            9
              Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 10 of 11



 1                             DECLARATION OF PAMELA S. KARLAN

 2         I, Pamela S. Karlan, declare as follows:

 3          1.      I am the Kenneth and Harle Montgomery Professor of Public Interest Law at

 4   Stanford Law School. I make this declaration in support of the parties’ Stipulation for Leave to

 5   Conduct Trial Deposition of Pamela Karlan. I have personal knowledge of the facts stated herein

 6   and, if called upon to do so, could and would testify competently thereto.

 7          2.      My scholarly specialty is constitutional law and litigation, with a special emphasis

 8   on legal regulation of the political process.

 9          3.      I have offered expert testimony in this action on behalf of Plaintiffs regarding

10   whether the addition of a citizenship question to the decennial census would assist the

11   Department of Justice in enforcing section 2 of the Voting Rights Act.

12          4.      As party of my official duties at Stanford Law School, I have committed to teach a

13   course for the Bing Overseas Studies Program in Italy during the 2019 winter term.

14          5.      In order to teach at the Bing Overseas Studies Program, I will leave the United

15   States on January 2, 2019, and return to the United States on March 22, 2019.

16          6.      I will be unable to appear in person at trial in San Francisco during this period.

17          7.      This is my second time teaching in this program, and I committed to teach at the

18   program more than 18 months ago, before this action was filed.

19          8.      No party or party’s counsel procured my participation on this faculty of the Bing

20   Overseas Studies Program.

21          I declare under penalty of perjury under the laws of the United States of America that the

22   foregoing is true and correct. Executed on December 3, 2018 at Palo Alto, California.

23

24                                                       /s/ Pamela S. Karlan
                                                           Pamela S. Karlan
25

26

27

28
                                                          10
             Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 103 Filed 12/05/18 Page 11 of 11



 1                                           [PROPOSED] ORDER

 2          Based on the parties’ Stipulation for Leave to Conduct Trial Deposition of Expert Witness

 3   Pamela Karlan, and good cause appearing, this Court finds that Plaintiffs’ expert witness Pamela

 4   Karlan is unavailable for trial within the meaning of Federal Rule of Civil Procedure 32(a)(4)(B)

 5   in light of prior teaching commitments abroad. Accordingly, the parties may depose Professor

 6   Karlan at a mutually convenient time and location in advance of trial in order to preserve her trial

 7   testimony.

 8         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9
             12/5/18
     DATED: _____________________                              ______________________________
10                                                             HON. RICHARD SEEBORG
11                                                             United States District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          11
             Stipulation and [Proposed] Order for Leave to Conduct Trial Deposition of Pamela Karlan (3:18-cv-01865)
